IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROBERT KEEFER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4100

CITY OF DEERFIELD BEACH,
BROWARD COUNTY SHERIFF
D/B/A DEERFIELD BEACH
FIRE RESCUE, ASCENSION
BENEFITS & INSURANCE
SOLUTIONS AND
GALLAGHER BASSETT
SERVICES,

      Appellees.


_____________________________/

Opinion filed December 15, 2016.

An appeal from an order of the Judge of Compensation Claims.
Geraldine B. Hogan, Judge.

Dates of Accidents: February 14, 2009, September 29, 2011, December 8, 2013.

Jeffrey M. Friedman, West Palm Beach, for Appellant.

David Goehl of Martinez Roman Goehl, P.A., Miami Lakes, and Marybell Rajo of
Pyszka, Blackmon, Levy, Kelley & Rajo, Fort Lauderdale, for Appellees.


PER CURIAM.

      AFFIRMED.
RAY, KELSEY, and WINOKUR, JJ., CONCUR.




                               2